In a proceeding pursuant to CPLR article 78 to review a determination of the chancellor of the respondent board of education sustaining an unsatisfactory rating given petitioner with respect to his duties as head football coach at Curtis High School for the rating period August 19, 1981 through November 30, 1981, petitioner appeals from a judgment of the Supreme Court, Kings County (Shaw, J.), dated September 12, 1983, which dismissed the petition.
Judgment affirmed, with costs.
We find that the introduction of certain documents at the hearing of petitioner’s appeal from his unsatisfactory rating did not affect any substantial right of petitioner so as to warrant a new hearing and decision by the chancellor (cf. Matter of Lehman v Board of Educ., 82 AD2d 832, 833-834). Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.